DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claim 1 and cancellation of claim 26, in the response filed June 17, 2021, have been entered
Claims 1-9, 11-15, and 20-23 are currently pending in the above identified application.
Applicant elected Invention 1, claims 1-19, and species Terasil® Flavine 10GFF, C.I. Acid Blue 93, and not containing a solvent.
As the species Terasil® Flavine 10GFF has been cancelled from the Markush group in claims 4 and 5, the search was expanded to encompass any other species present in the Markush group, see MPEP 803.02 for additional information.
Claims 11 and 20-23 have been withdrawn from consideration as being drawn to a non-elected species and invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9, and 12-15 are rejected under 35 U.S.C. 103 as obvious over US Pub. 2004/0220298 to Kozee in view of US Pub. No. 2005/0047593 to Hampp.
claims 1-4, 6-7, 9, and 12-15, Kozee teaches an ink composition (chromic luminescent composition) comprising a luminescent compound, a non-luminescent colorant, and a binder (Kozee, abstract, para 0011). Kozee teaches the binder being present in an amount from 0 to about 30% by weight, preferably 5 to 20% by weight, the luminescent compound being present in an amount from about 0.01 to about 10% by weight, preferably about 0.1 to 3% by weight, and the non-luminescent material being present in an amount from 0 to about 10% by weight, preferably about 0.1 to 2% by weight (Id., claim 146, para 0094).  The binder being 25% by weight and the luminescent compound being 3% by weight, corresponds to a weight ratio of the binder to the luminescent compound of 8.3:1, and the binder being 5% by weight and the luminescent compound being 3% by weight, corresponds to a weight ratio of the binder to the luminescent compound of 1.6:1.  Kozee teaches the luminescent compound being a xanthene such as rhodamine, a coumarin (claim 4) (Id., para 0065).  Kozee teaches the non-luminescent material alternating the luminescent properties of the luminescent compound and being a dye such as basic violet 4, a triarylmethane dye (claims 6-7, organic non-fluorescent material, basic dye) (Id., para 0018, 0072).  Kozee discusses the use of ink as covert markings for determining authenticity (Id., para 0002-0003, 0009).
While the reference does not specifically teach the claimed range of weight ratio between 3.8:1 to 7.5:1 (claim 1), specifically 4.8:1 (claim 13), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary, the weight percentages of the material, and therefore the weight ratio, such as 
Kozee teaches the ink being applied to substrates such as metal, glass, and plastic to provide a security mark (Id., para 0002), including porous substrates such as paper (Id., para 0102).  Kozee does not appear to explicitly teach the substrate being a textile or fabric.
However, Hampp shows that textile substrates and paper, metal, and plastic substrates are equivalent materials in the art for fluorescent ink printing substrates (Hampp, abstract, para 0008, 0027, 0020).  Hampp teaches the use of ink or coating with fluorescent material on to document substrates, such as paper, cardboard, plastic, textile, and metal for use in authentication (Id., para 0008, 0017-0020, 0056).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the invention of Kozee, wherein the substrate is a textile substrate as taught by Hampp, motivated by the desire of using conventionally known substrate material desirable for having authentication features and using art recognized equivalent substrates for printing fluorescent ink and used in authentication applications.
Regarding the claimed textile having a hand indistinguishable compared to the same textile or fabric not including the CLC, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art references teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a textile having an ink composition comprising a luminescent compound, such as a xanthene such as rhodamine or a coumarin, a non-luminescent colorant, such as a dye of  basic violet 4 or a triarylmethane dye, and a binder in weight ratio with the luminescent compound that overlap with the claimed range.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  	Alternatively, in order for the ink to function as a covert marking, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the 
Regarding claim 2, the prior art combination teaches the luminescent colorant can be a combination and the luminescent colorant having incident energy ranging of wavelength from about 100 to 1500 nm and emit energy with a wavelength form about 300 to 1000 nm (Kozee, para 0065- 0066), reading on the absorption spectrum of at least one of the luminescent material at least partially overlapping with the emission spectrum of at least one of the at least one luminescent material
Regarding claim 3, the prior art combination teaches the emission spectra B of the luminescent material can coincide (at least partially overlap) or overlap (partially overlaps) with the absorption spectra C of the non-luminescent material (Kozee, para 0017).
Regarding claims 9 and 12, the prior art combination teaches the ink (CLC) further comprising one or more additives (Kozee, para 0081), including the use of thickeners for liquid viscosity adjustment (Id., para 0101).
Regarding claim 14, the prior art combination teaches the luminescent compound being present in an amount from about 0.01 to about 10% by weight and the non-luminescent material being present in an amount from 0 to about 10% by weight (Kozee, para 0094).  At 10% of the luminescent material and 0.1% by weight of non-luminescent material, the non-luminescent material and the luminescent material are present in a ratio of about 1:100 weight ratio.  At 10% by weight of the luminescent material and 10% by weight of the non-luminescent material, the non-luminescent material and the luminescent material are present in a ratio of 50:50 weight ratio.  
While the reference does not specifically teach the claimed range of ratio by weight between 2:90 and 20:80, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary, the weight percentages of the material, and therefore the weight ratio, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding claim 15, the limitation “for use in one or more of clothing, tents, weapon and vehicle covers, netting, parachutes, and other fabrics, textile, and coverings” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  As the substrate is a textile, the invention of the prior art combination is capable of being used with textile and coverings.

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Kozee in view of Hampp, as applied to claims 1-4, 6-7, 9, and 12-15 above, in view of US Pub. No. 2009/0239174 to Inaba.
Regarding claim 5, the prior art combination teaches the luminescent compound being a dye or pigment including xanthene such as rhodamine or a coumarin (Kozee, para 0065).  Kozee teaches the luminescent dye having a light emission range from 400 to 700 nm (Id., para 0070, 0067-0068).  Kozee is silent with regards to the specification coumarin dye material, such as explicitly being C.I. acid yellow.  Therefore, it would have been necessary and thus obvious to look to the prior art for guidance.  Inaba provides this conventional teaching showing it is known in the ink composition art to use C.I. acid yellow 

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Kozee in view of Hampp, as applied to claims 1-4, 6-7, 9, and 12-15 above, in view of US Pub. No. 2006/0032398 to Godbout.
Regarding claim 8, the prior art combination teaches the non-luminescent material being a dye that changes color under acidic condition such as such as basic violet 4, a triarylmethane dye, and other colorants from the same dye class (Kozee, para 0072).  The prior art combination does not teaches the non-luminescent basic triarylmethane dye being C.I. Acid Blue 93, also known as methyl blue.  However, Godbout teaches an ink comprising a triarylmethane dye, such as acid blue 93, or methyl blue (Godbout, para 0029-0030, Table 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the ink of the prior art combination, wherein the dye that changes color under acidic condition the is a triarylmethane dye is acid blue 93 as taught by Godbout, motivated by the desire of using conventionally known triarylmethane dye which are taught by Kozee as predictably suitable dye class for the invention and based on the desire of successfully practicing the invention of the prior art combination based on the totality of the teachings of the prior art.

Response to Arguments
Applicant's arguments and Declaration filed June 17, 2021 have been fully considered but they are not persuasive. 
Cf Rohm & Haas Co. v. Brotech Corp., 127 F.3d 1089, 1092 (Fed. Cir. 1997).  
In the Declaration filed June 17, 2021, Mr. Parker argues that none of the substrate in Kozee can be considered fabrics or textile and, accordingly, the substrate and objects on which the ink composition of Kozee is used do not possess a “hand”, which is a property understood to characterized a fabric or a textile.  Examiner respectfully disagrees.  The instant disclosure explicitly states “[t]he term ‘fabric’ as used herein refers to a surface on which the formulations can be applied. In various preferred embodiments, the surface includes a textile material” (see instant disclosure p. 7 lines 20-23, under “Definitions”).  Applicant has acted as their own lexicographer to specifically define the term “fabric” more broadly than what is typically consider in the art.  Therefore any substrate or material capable of having a composition applied to is within the scope of the claim.  A metal, plastic, glass, and paper all meet this criteria.  “Hand” has been defined as describing “the way a fabric feels when it is touched” (see instant disclosure p. 7 lines 14-17, under “Definitions”).  As fabric is more broadly defined, hand refers to how the substrate or material feels.  As these substrates or materials are capable of being touched, therefore, they have a hand or feel, as defined in the instant disclosure.  The substrates in Kozee meet the requirements of “fabric” and “hand” as defined in the instant disclosure.  Mr. Parker’s arguments are not commensurate in scope with the instant disclosure and terminology use therein.
Mr. Parker also states that the inventors of the present application were the first to identify that application of chromic luminescent composition to a fabric results in fabric that feel stiff, rough, harsh, and does not have the appropriate “hand.”  No other publication identifies the problem being solved in 
Mr. Parker also argues that one attempting to modify the inkjet composition of Kozee to enable its use on a textile substrate disclosed in Hampp would have no reason or motivation to modify a weight ratio of the binder and the luminescent material in such a way as to affect the “hand of the textile or fabric,” let alone select a ratio such that the textile or fabric has a hand indistinguishable compared to the same textile or fabric not including the CLC.  Examiner respectfully disagrees.  It is known and established in the art to use inkjet printing compositions on substrates, including textile and fabrics.  For example, WO 2010/105190 to Kanda teaches a printed nonwoven fabric using an inkjet printing method (Kanda, abstract) and WO 2014/196974 to De La Rosa teaches that “[i]nkjet printing technology has found various applications on different substrates including, for examples, cellulose paper, metal, plastic, fabric, and the like” (De La Rosa, para 0001, 0012, 0047-0048). WO 2010/073306 to Tabayashi teaches a textile printed product using an ink for an inkjet process (Tabayashi, abstract). USPN 7,799,708 to Francis teaches a fabric as an inkjet receptive media (Francis, abstract).  US Pub. No. 2002/0164462 to Kohsaka teaches a flame retardant fabric for inkjet recording (Kohsaka, abstract).  One of ordinary skill in the art before the effective filing date would have been motivated to applied inkjet compositions to 
Applicant argues that weight ratio of the at least one binder and the at least one luminescent material was not known in the art to have an effect on the hand of the fabric or textile and that only result effective variables can be optimized, further arguing that the recited range of weight ratio is critical for the hand of the textile or fabric, pointing to examples 5-10.  Examiner respectfully disagrees.  Applicant is arguing that the weight ratio alone is responsible for the indistinguishable hand, however, even detailed in the instant disclosure, the binder material as well as the substrate material itself, will also influence the hand.  Add-on, or coating, weight and patterning will also play a role in the hand, or feel, of a material.  The scope of the claim is very broad, encompassing any substrate or material capable of having the formulation applied to surface and the use of any binder and any luminescent material.  A very thin coat of the composition on a hard metal or plastic surface will likely not have a distinguishable change in hand, or feel.  Therefore, Applicant’s arguments are not commensurate in scope with the claim limitations.  Kozee teaches amounts of binder and luminescent material that corresponds to overlapping weight ratio with that claimed.  Adjustment and variation within this range would have been obvious to one of ordinary skill in the art motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Applicant does provides examples that tests the range of the binder to luminescent material using two specific polyether or polyester polyurethane binders and using single type of luminescent material on the effect of hand, using no binder, 1:5, 1:10, 1:20, and 30:1 for PERMAX 232 and no binder, 3.8:1, 7.5:1, 15:1, and 30:1 for SOLUTETM 1050.  While the example show the effects using a polyurethane binder and TERASIL® FLAVINE Yellow 10GFF, the full any binder and any luminescent material.  It is unclear that this behavior holds true for the full scope of the claim.  Additionally, the example tests within the limit but fails to demonstrate the claimed range being critical for hand, such as showing examples just above and below the claimed range.  The claim sets the upper limit to 7.5:1 but 10:1 has good hand as well in the example 1.  Furthermore, the examples test just the binder-to-luminescent weight ratio but do not include the at least one non-luminescent material which could also influence the hand and is part of the claimed composition.  The type of material, the type of textile or fabric material in addition to the composition components, will also influence the properties as well.  A more abrasive textile, such as glass fiber textile, can have a more textured or rigid coating applied without dramatically influencing the hand versus a softer, more flexible silk fabric.  The fabric or textile has not been limited or defined.  Therefore, Applicant has not established the claimed range as being critical, commensurate in scope with the claimed invention.
Therefore, Examiner maintains the rejections detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/Examiner, Art Unit 1789